Title: To Thomas Jefferson from James Sullivan, 6 May 1791
From: Sullivan, James
To: Jefferson, Thomas


Boston, 6 May 1791. Recommends for consular appointment Samuel Cooper Johonnot, grandson and only male descendant of “the late American Patriot Doctor Cooper.” Johonnot “has had his education in France … has read Law under my direction, and has been about three years at the bar. His conduct has added much to the partiallity I general[ly] feel for my pupils.” He has had a call to Demarara, and if the President intends to appoint a consul there or in the ports of Essequibo, Berbice, or Surinam, Sullivan will hold himself responsible for his conduct, “having the most unreserved confidence in his honor and integrity.”
